Case: 14-50961      Document: 00513101062         Page: 1    Date Filed: 07/01/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 14-50961
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                            July 1, 2015
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

JUAN GUILLERMO TORRES-MATA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:14-CR-208


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Juan Guillermo Torres-Mata appeals his sentence. He argues that the
district court erred in assessing a sixteen-level increase under U.S.S.G.
§ 2L1.2(b)(1)(A)(ii) based on a finding that he had a prior conviction for a crime
of violence (“COV”). He contends that his 2007 Indiana conviction of battery
with a deadly weapon is not a COV, because it is neither an enumerated offense
nor has as an element the use, attempted use, or threatened use of force.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50961    Document: 00513101062     Page: 2   Date Filed: 07/01/2015


                                 No. 14-50961

      This court reviews de novo the district court’s interpretation of the
sentencing guidelines. United States v. Cisneros-Gutierrez, 517 F.3d 751, 764
(5th Cir. 2008). Although the statute of conviction does not specifically require
the use of force, the prior conviction qualifies as a COV under § 2L1.2 because
“the touching of an individual with a deadly weapon creates a sufficient threat
of force to qualify as a crime of violence.” United States v. Dominguez, 479 F.3d
345, 348 (5th Cir. 2007); United States v. Tejada-Calderon, 234 F. App’x 211,
211-12 (5th Cir. 2007); United States v. Juarez-Mejia, 337 F. App’x 408, 409
(5th Cir. 2009). Therefore, the district court did not err in assessing the
increase.
      The judgment is AFFIRMED.




                                       2